Citation Nr: 1519347	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  06-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial higher rating for multiple sclerosis with neuritis, right lower extremity with tonic clonic movement, evaluated as 30 percent disabling prior to June 16, 2005, and 60 percent disabling thereafter.

4.  Entitlement to an initial higher rating for multiple sclerosis with neuritis, left lower extremity with tonic clonic movement, evaluated as 30 percent disabling prior to June 16, 2005, and 60 percent disabling thereafter.

5.  Entitlement to an initial higher rating for bilateral optic neuritis as secondary to multiple sclerosis, evaluated as 10 percent disabling prior to July 15, 2010, 20 percent disabling from July 15, 2010 to July 20, 2010, and 30 percent disabling thereafter.

6.  Entitlement to an effective date prior to July 21, 2011 for the award of special monthly compensation (SMC) based on Aid and Attendance.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1995.

The issues of entitlement to increased ratings for patellofemoral syndrome of the right and left knees comes before the Board of Veterans' Appeals ( Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued 10 percent disability ratings for both knees. 

The Veteran testified with respect to these issues before the undersigned Veterans Law Judge at a Board hearing held at the RO in July 2006.  A copy of the transcript has been associated with the record.

In August 2009, the Board remanded the claim for an increased rating of the right knee and denied the claim for an increased rating for the left knee.  The Veteran appealed the Board's decision denying the increased rating for the left knee to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an April 2010 Order, the Court granted the parties' Joint Motion for Remand (JMR), and partially vacated the Board's August 2009 decision (as to the denial of the left knee claim) and remanded the left knee claim to the Board for compliance with the instructions in the JMR (to obtain a current VA Compensation and Pension examination).  The Board, in March 2011, subsequently remanded the left knee patellofemoral pain syndrome claim for a VA examination.

In a July 2012 rating decision, the RO also granted service connection for medial lateral instability of the left knee, with a 30 percent disability rating, effective March 31, 2011.  The Veteran did not file a notice of disagreement with regard to that decision.  As such, that matter is not currently before the Board. 

In March 2013, the Board again remanded both of these issues for further development.  

The issues of entitlement to initial increased ratings for multiple sclerosis of the lower extremities and bilateral optic neuritis come before the Board on appeal from a November 2010 rating decision, which effectuated the Board's August 2009 award of service connection for these disabilities.  The remaining issue on appeal comes before the Board from an April 2014 rating decision, which granted SMC, effective July 21, 2011.  

In the April 2014, the RO increased the disability ratings for multiple sclerosis of the lower extremities.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues therefore remain in appellate status and have been characterized as set forth on the front page of this decision. 

In that same decision, the RO also granted service connection for cognitive disorder, not otherwise specified, effective July 21, 2011 and neuritis of the right upper extremity, effective July 21, 2011.  As the Veteran did not initiate an appeal with respect to these matters, they are not in appellate status.

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in the instant case, in the July 2012 rating decision, the RO awarded a TDIU, effective December 15, 2003.  As the Veteran has already been awarded a TDIU throughout the course of the appeal, no further discussion of this matter is necessary.  

As a final preliminary matter, the Board notes that these claims were processed using paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected patellofemoral syndrome of the right knee is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more; or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's service-connected patellofemoral syndrome of the left knee is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum; a separate rating has already been assigned for instability of the left knee.

3.  Prior to June 16, 2005, the Veteran's service- connected multiple sclerosis with neuritis, right lower extremity with tonic clonic movement had been productive of no more than moderately severe paralysis, but without objective findings of severe incomplete paralysis or complete paralysis.  

4.  From June 16, 2005, the Veteran's service-connected multiple sclerosis with neuritis, right lower extremity with tonic clonic movement has been productive of no more than severe incomplete paralysis, but without objective findings of complete paralysis.  

5.  Prior to June 16, 2005, the Veteran's service-connected multiple sclerosis with neuritis, left lower extremity with tonic clonic movement had been productive of no more than moderately severe paralysis, but without objective findings of severe incomplete paralysis or complete paralysis.  

6.  From June 16, 2005, the Veteran's service-connected multiple sclerosis with neuritis, left lower extremity with tonic clonic movement has been productive of no more than severe incomplete paralysis, but without objective findings of complete paralysis.  
  
7.  Prior to July 15, 2010, the Veteran's service-connected bilateral optic neuritis was manifested by corrected visual acuity at its most restrictive of 20/40 left eye and 20/70 right left eye.

8.  From July 15, 2010 to July 20, 2010, the Veteran's service-connected bilateral optic neuritis was manifested by corrected visual acuity of 20/20 left eye and 20/200 right eye.

9.  From July 20, 2010, the Veteran's service-connected bilateral optic neuritis has been manifested by corrected visual acuity of 20/20 left eye and no more than the equivalent of light perception only in the right eye.

10.  The Veteran filed a claim for SMC based on aid and attendance that was received by VA on January 13, 2011.  

11.  Prior to July 21, 2011, the Veteran's service-connected disorders did not render her permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person; it was not factually ascertainable that the criteria for SMC had been met on year prior to the date of claim. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5024-5260 (2014).

2.  For the entire appeal period, the criteria for entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5024-5260 (2014).

3.  Prior to June 16, 2005, the criteria for the assignment of an initial rating in excess of 30 percent for Veteran's service-connected multiple sclerosis with neuritis, right lower extremity with tonic clonic movement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).

4.  From June 16, 2005, the criteria for the assignment of a rating in excess of 60 percent for Veteran's service-connected multiple sclerosis with neuritis, right lower extremity with tonic clonic movement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).

5.  Prior to June 16, 2005, the criteria for the assignment of an initial rating in excess of 30 percent for Veteran's service-connected multiple sclerosis with neuritis, left lower extremity with tonic clonic movement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).

6.  From June 16, 2005, the criteria for the assignment of a rating in excess of 60 percent for Veteran's service-connected multiple sclerosis with neuritis, left lower extremity with tonic clonic movement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8521 (2014).

7.  Prior to July 15, 2010, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected bilateral optic neuritis have not been met.  38 U.S.C.A.  §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & West 2014); 38 C.F.R. §§ 3.321, 4.75, 4.84a, Diagnostic Codes 6078, 6079 (effective prior to December 10, 2008), Diagnostic Codes 6066 (effective December 10, 2008).

8.  From July 15, 2010 to July 20, 2010, the criteria for rating in excess of 20 percent for the Veteran's service-connected bilateral optic neuritis have not been met.  38 U.S.C.A.  §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & West 2014); 38 C.F.R. §§ 3.321, 4.75, 4.84a, Diagnostic Codes 6078, 6079 (effective prior to December 10, 2008), Diagnostic Codes 6066 (effective December 10, 2008).

9.  From July 20, 2010, the criteria for rating in excess of 30 percent for the Veteran's service-connected bilateral optic neuritis have not been met.  38 U.S.C.A.  §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & West 2014); 38 C.F.R. §§ 3.321, 4.75, 4.84a, Diagnostic Codes 6078, 6079 (effective prior to December 10, 2008), Diagnostic Codes 6066 (effective December 10, 2008).

10.  The criteria for an effective date prior to July 21, 2011, for SMC based on the need of aid and attendance have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With respect to the issues seeking initial higher ratings for multiple sclerosis of the lower extremities and bilateral optic neuritis and entitlement to an earlier effective for SMC, the Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection and award of SMC.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no further notice is needed under VCAA.

Further, with respect to the Veteran's claims for increased ratings for her knees, she was sent letters in May and June 2004 that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  The letters provided information as to what evidence was required to substantiate her increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a subsequent March 2014 letter provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the March 2014 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues pertaining to the knees in an April 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and VA examination reports.  Moreover, the Veteran's and her representative's statements, including her Board hearing testimony, in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in April 2004, September 2008, May 2010, March 2011, June 2013 and April 2014 to evaluate the severity of her service connected knees, neuritis of the lower extremities and bilateral optic neuritis.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that her symptoms have materially worsened since the most recent June 2013 and April 2014 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, as discussed further below, it appears that at this time, due to the Veteran's multiple sclerosis, examination of the Veteran's knees is not possible at this point.  The Board accordingly finds no reason to remand for further examination. 

Additionally, in July 2006, the Veteran was provided an opportunity to set forth her contentions with respect to her knee disabilities during a hearing before an Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2006 hearing, the Veterans Law Judge enumerated the issues on appeal that were then before her.  Also, information was solicited regarding the current severity of the Veteran's knees and the functional impact it had on her daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issues and suggesting submission of evidence in the subsequent remand the Board issued to develop these claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the remand directives with respect to the knee issues.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AOJ to obtain additional VA treatment records and issue another VCAA letter.  VA treatment records dated to April 2014 have been associated with the electronic record and another VCAA notice was sent to the Veteran in March 2014.  Further, the RO was also directed to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in September 2008 and March 2011 that are adequate for appellate review.  Again, as discussed further below, the Veteran was afforded another examination to evaluate the severity of the knees in April 2014; however, it appears that examination of the knees is not possible at this point due the Veteran's multiple sclerosis.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives with respect to the issues pertaining to the knees and, therefore, no further remand is necessary.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 104.

II. Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As with the case of the Veteran's knee disabilities, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With respect to the Veteran's multiple sclerosis disorders, as the appeal arises from the original assignment of disability evaluations following the award of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Board notes that under the anti-pyramiding provision of 38 C.F.R. § 4.14 (2014), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

Increased Ratings for Right and Left Knees

The Veteran's service-connected right and left knee disabilities have been assigned separate 10 percent ratings under Diagnostic Codes 5024 for tenosynovitis, which is to be rated based on limitation of motion of affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

The Veteran's knee disabilities are evaluated based on limitation of motion.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

After reviewing the evidence of record, the Board finds that ratings in excess of 10 percent for the Veteran's right and left knee disabilities are not warranted.  Initially, the Board observes that the Veteran was most recently afforded a VA fee-based examination in April 2014 to evaluate the severity of her knees.  However, the examiner was unable to perform range of motion and stability testing due to involuntary spasms and jerks of the Veteran's lower extremities due to her multiple sclerosis.  The examiner observed that the Veteran used an electric scooter due to her multiple sclerosis.  However, the examiner did note that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the knee joint.  The examiner opined that the Veteran's multiple sclerosis of the lower extremities caused her a significant degree of impairment as compared to her knee disorders.  It was impossible to distinguish that the multiple sclerosis had caused significant degree of impairment as compared to patellofemoral syndrome of the knees.  As such, the Board must rely on prior VA examinations in order to properly rate the Veteran's bilateral knee disabilities.

In considering the remaining medical evidence of record, even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees in either knee so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  At the March 2011 examination of the left knee, extension was normal and, and even though flexion was limited to 40 degrees, it was not found to be limited to 30 degrees to warrant a 20 percent rating.  The examiner in March 2011 again noted that she was unable to do a proper examination because of extreme difficult shown with range of motion testing.  Moreover, muscle weakness and spasticities were caused from multiple sclerosis.  The last examination performed on the right knee was in May 2010.  Again, it was noted that multiple sclerosis was causing further pain and aggravation in the knees.  At that time, extension was full and flexion was limited to 110 degrees.  The September 2008 VA examination showed normal range of motion of the left knee, but the examiner was unable to assess range of motion or instability of the right knee due to violent tonic/clonic movement.  Moreover, the Veteran had normal range of motion bilaterally at the initial April 2004 VA examination.  Based on these findings, again, higher ratings would not be warranted under Diagnostic Codes 5260 or 5261.  

The Veteran has reported chronic right and left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent for either knee.  In this case, the Veteran's primary impairment is caused by her multiple sclerosis.  There is simply no evidence of additional loss of motion to warrant a higher rating for her knees.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, ratings in excess of 10 percent are not warranted based on limitation of motion.

Furthermore, again, the Veteran has already been award a separate rating for the left knee under Diagnostic Code 5257, which is not currently on appeal.  Moreover, a separate rating under Diagnostic Code 5257 for the right knee would not be appropriate as there has been no objective medical finding of recurrent subluxation or lateral instability of right knee.  The March 2010 examiner observed that the Veteran's right knee was fairly stable.  

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

Moreover, all of the VA examiners clearly found that the primary cause of the Veteran's significant impairment was due to her multiple sclerosis, which has been rated separately.  To give her higher ratings for the knees based on this impairment would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  As noted above, under the anti-pyramiding provision of 38 C.F.R.  § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  Again, in Esteban, the Court held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  As the primary symptoms pertain to her multiple sclerosis, increased ratings for the knees are not warranted as this would result in pyramiding.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the knee disabilities on appeal have been more severe than the assigned disability rating reflects.  In this regard, she is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right and left knee disabilities; however, the Board finds that her symptomatology has been stable and not met the criteria for a higher rating throughout the course of the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for ratings in excess of the current 10 percent ratings assigned have been met under any applicable Diagnostic Codes for the Veteran's service-connected left and right knee disabilities.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


Initial Higher Ratings for Multiple Sclerosis with Neuritis of the Lower Extremities

The Veteran is also seeking initial higher ratings for her multiple sclerosis of the lower extremities.  The RO initially rated the Veteran's neuritis of the lower extremities as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521 for paralysis of the external popliteal nerve (common peroneal), which is the primary nerve affecting the foot.  Under Diagnostic Code 8521, a 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve.  Complete paralysis of the external popliteal nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes warrants a maximum 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

However, in the April 2014 rating decision, the RO awarded a 60 percent rating, effective June 15, 2005, under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Under this code, a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

For purposes of the analyses below, the Board observes that the terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R.  § 4.6.

Under 38 C.F.R. § 4.123 (2014), neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis. 
 
Under 38 C.F.R. § 4.124 (2014), neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38  C.F.R. § 4.124a (2014).

Prior to June 16, 2005

Initially, the Board finds that initial ratings in excess of 30 percent is not warranted for multiple sclerosis with neuritis of the right and left lower extremities under Diagnostic Code 8521.  Although the Veteran was not afforded a VA examination during this period to address the severity of her neuritis, the remaining VA treatment records show no evidence of complete paralysis to warrant a maximum 40 percent rating.  In this regard, the records showed that prior to June 16, 2005, the Veteran was able to ambulate on her own.  On that date, the Veteran requested a motorized scooter for mobility.  Importantly, there was simply been no evidence of foot drop and slight droop of all toes to warrant a 40 percent rating under this code.  No restrictions on range of motion had been observed and there had been no finding of muscle atrophy in the lower extremities.  Significantly, a March 2005 VA treatment record showed that the Veteran only reported numbness below the feet and between the toes.  Sensation was intact and strength was 5/5.  The impression was stable multiple sclerosis.  In sum, the Board finds that the Veteran's disability picture prior to June 16, 2005 is consistent with the 30 percent ratings assigned under Diagnostic Code 8521 for severe incomplete paralysis of the external popliteal nerve.

Moreover, a rating in excess of 30 percent would not be warranted under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve as there must be finding of moderately severe incomplete paralysis.  Moreover, separate ratings under each of these diagnostic codes (Diagnostic Codes 8521 and 8520) would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  As the primary symptoms during this period pertain to diminished sensation in the feet, the most appropriate diagnostic code is 8521 pertaining to the external popliteal nerve.  

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for ratings in excess of 30 percent prior to June 16, 2005 for the Veteran's multiple sclerosis with neuritis of the lower extremities have been met.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

From June 16, 2005

As noted above, the RO awarded a 60 percent rating, effective June 16, 2005 (the date the Veteran obtained a motorized scooter), under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  However, there is simply no evidence that the Veteran's neuritis of the lower extremities has been manifested by complete paralysis to warrant an 80 percent under this code.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Importantly, at the most recent June 2013 VA examination, the examiner found that the Veteran had moderate incomplete paralysis of the sciatic nerve.  There was no muscle atrophy present and muscle strength testing was normal.  As such, there was no finding of severe complete paralysis with marked muscular atrophy to warrant a maximum 80 percent rating under this code.  The Board observes that the examiner also found moderate incomplete paralysis of the right and left tibial nerve.  However, again, separate ratings under each of these diagnostic codes (Diagnostic Codes 8521 and 8520) would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Moreover, as the maximum rating allowed under Diagnostic Code 8521 is 40 percent, a higher rating is not available under this code.  
  
The Board has also considered whether the Veteran is entitled to a higher or separate rating under any other applicable diagnostic code referable to nerves.  However, the medical evidence does not show that any other nerves have been affected.  Again, the Veteran's symptoms are adequately contemplated under the currently assigned 60 percent ratings.  Therefore, a higher or separate rating under any other diagnostic code pertaining to the impairment of nerves, is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other diagnostic codes are potentially applicable.

The Board has reviewed and considered the Veteran's statements regarding the severity of his peripheral neuropathy of the lower extremities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson are appropriate for the Veteran's service-connected neuritis of the lower extremities; however, the Board finds that her symptomatology has been adequately compensated under the current ratings assigned throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against ratings in excess of 60 percent from June 16, 2005 for multiple sclerosis with neuritis of the right and left lower extremity.  In denying higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Bilateral Optic Neuritis

The Veteran is also seeking a higher rating for her bilateral optic neuritis.  The Veteran's bilateral optic neuritis has been rated as 10 percent disabling prior to July 15, 2010, 20 percent disabling from July 15, 2010 to July 20, 2010, and 30 percent disabling thereafter.  This disorder has been rated based on visual acuity impairment.

The Board observes that the schedular criteria for rating eye disabilities were amended during the pendency of the appeal.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (February 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008. While the Veteran filed her claim prior to such date, the Board observes that the RO specifically considered his claim under the post-December 2008 regulation changes in the April 2014 statement of the case.  Out of fairness to the Veteran, the Board will consider both sets of regulations in evaluating his eye disability. 

In this regard, pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994). In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the prior rating criteria, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R.  § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/700 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for:  (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).  However, compensation is payable for the combinations of service-connected and nonservice-connected disabilities of blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at three feet, lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet, being considered of negligible utility.  38 C.F.R. § 4.79.

Under the provisions of Diagnostic Code 6070, a 40 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/50 or worse.  See 38 C.F.R. § 4.84a.  Further, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

Pursuant to the new criteria, effective December 2008, the Diagnostic Codes pertaining to impairment of central visual acuity were renumbered, but the substantive criteria did not change with the December 2008 revisions.  Similarly, Diagnostic Code 6080 remained largely substantively the same as the pre-December 2008 revisions with the exception of adding ratings for loss of the inferior and superior half of the visual field, which are not indicated in the present case, and reducing the rating from 20 percent to 10 percent for bilateral visual field loss of nasal half and bilateral concentric contraction of the visual field to 60 degrees but not to 45 degrees.  The Notes were also removed.

Prior to July 15, 2010

The Board now turns to whether a rating in excess of 10 percent is warranted prior to July 15, 2010.  VA treatment records show complaints of blurry vision with assessment of optic neuritis in November 2003.  Subsequent VA treatment records shoed that best corrected visual acuity noted on February 26, 2004, was 20/30 right eye and 20/60 left eye.  An October 2007 vision examination showed best corrected visual acuity to be 20/20 in both eyes.  Subsequently, a February 2010 VA tratment records showed 20/40 visual acuity bilaterally.  The first evidence of a decrease in vision is a July 15, 2010 treatment record when decreased  visual acuity in the right eye was noted.  Thus, based on visual examinations during this period, a rating in excess of 10 percent is not warranted prior to July 15, 2010.  38 C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

From July 15, 2010 to July 20, 2010

Based on the medical evidence of record, a rating in excess of 20 percent is not warranted from July 15, 2010 to July 20, 2010.  Again, the Veteran was seen on July 15, 2010 with complaint of sudden decrease in vision in your right eye with floaters, flashes and fog. Visual acuity was 20/200 right eye and 20/20 left eye. Based on these visual acuity readings, entitlement to an evaluation in excess of 20 percent is not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

From July 20, 2010

Under the criteria for rating visual acuity impairment, a rating in excess of 30 percent is not warranted from July 20, 2010.  On July 20, 2010, visual acuity was still 20/20 in the left eye but had deteriorated to hand movements only in the right eye, which approximates to a 30 percent disability rating.  Moreover, the Veteran was afforded a VA fee-based vision examination in June 2013, which showed corrective vision of 20/40 in each eye.  Thus, there is simply no evidence that visual acuity impairment warranted a rating in excess of 10 percent during this period.  

The Board has considered whether any additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral optic neuritis; however, the Board finds that her symptomatology has been adequately contemplated in the current ratings assigned and assigning further staged ratings for such disability is not warranted.  

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for higher ratings for the Veteran's service-connected bilateral optic neuritis have been met at any point during the course of the appeal.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left knee disabilities, multiple sclerosis with neuritis of the lower extremities, and bilateral optic neuritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the current 10 percent ratings for the knees reflect the Veteran's pain, restricted motion and functional limitations, including problems standing and walking.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 5256, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's assigned disabilities ratings also contemplate her current neurological deficits in her lower extremities as well as her vision impairment.  There are no additional symptoms that are not addressed by the rating schedule.   

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disabilities on appeal.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

III.  Earlier Effective Date for SMC

The record shows that the Veteran, through her representative, filed a claim seeking SMC based on the need of aid and attendance on January 13, 2011.  As noted above, in April 2014, the RO granted entitlement to special monthly compensation based on aid and attendance criteria, with an effective date of July 21, 2011.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Veteran appealed this rating decision asserting entitlement to an effective date earlier than July 21, 2011 for the assignment of special monthly compensation for aid and attendance.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R.  § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400  means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

In addition, 38 C.F.R. § 3.401(a)(1) provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2014). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R.  § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R.  § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

In this case, the Veteran filed an informal claim for SMC based on the need of aid and attendance of another person on her notice of disagreement that was received by the RO on January 13, 2011.  At that time the Veteran's representative argued VA treatment records showed that the Veteran needed assistive devices and a wheel chair.  She also experienced urine and stool incontinence and required 24 hour assistance.    

As previously noted, in April 2014, the RO granted entitlement to special monthly compensation based on aid and attendance criteria, with an effective date of July 21, 2011.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  In the same rating decision, the RO also, in pertinent part, granted service connection for cognitive disorder, not otherwise specified, evaluated as 30 percent disabling, effective July 21, 2011, and neuritis of the right upper extremity, evaluated as 20 percent disabling, effective July 21, 2011.  The RO awarded SMC effective the same date as the award of service connection for these disorders, finding that these additional disorders along with the Veteran's neuritis of the lower extremities and bilateral optic neuritis resulted in the need for aid and attendance.  

Initially, the Board observes that the Veteran has been considered 100 percent disabled since June 16, 2005.   Moreover, as noted above, the Veteran had been granted a TDIU under 38 C.F.R. § 4.16(a) based on her service-connected multiple sclerosis of the lower extremities and bilateral optic neuritis, effective December 15, 2003, the date of her original grant of service connection for multiple sclerosis of her lower extremities.  However, prior to July 21, 2011, the Veteran never met the schedular criteria for SMC.  In this regard, the Veteran has never had a single service-connected disability rated as 100 percent disabling with additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  Moreover, as discussed further below, the evidence has not shown that the Veteran was permanently housebound prior July 21, 2011.  As such, the Veteran did not meet the requirements for SMC based on being housebound prior to July 21, 2011.  

The next inquiry is when entitlement to special monthly compensation based on the need of aid and attendance of another person arose.  The Veteran's representative has argued that SMC is warranted from December 13, 2003, the date of award of service connection for multiple sclerosis of her lower extremities and bilateral optic neuritis.  He points to a December 2010 treatment record that she was seeking in-home nursing care to assist with activities of daily living.  He also noted that an April 2010 VA social work encouraged her to apply for aid and attendance.  Another January 2006 record observed that a VA psychologist noted that she lived in a board and care home.  However, while these records demonstrate significant impairment associated with the Veteran's multiple sclerosis, as outlined further below, they do not clearly show that the Veteran was in need of the aid and attendance of another person at that time.  Likewise, in considering 38 C.F.R. §3.157(b)(1), nothing in these records can be considered an informal claim for SMC as they do not show that the Veteran was seeking SMC or had met the criteria for SMC.


In this regard, while the January 2006 record noted that the Veteran lived in a Board and Care home; no further information was given as to what type of home and how much daily assistance the Veteran required.  Follow up treatment records continued to show that the Veteran lived alone.  Importantly, a May 2006 treatment record observed that the Veteran was able to get around the house with walker or cane, but used motorized scooter for long distances.  Although an April 2010 record showed that the Veteran was encouraged to apply for Aid and Attendance; importantly, a May 2010 VA examination report observed that the Veteran reported to the examination on a motorized scooter unaccompanied.  The examiner observed that the Veteran was able to do activities of daily living like eating, grooming, bathing, toileting, dressing, etc.  As such this examination is clear evidence that the Veteran did not require the need of aid and attendance by another person.  

Moreover, although a December 2010 record indicated that the Veteran was seeking in-home nursing care to provide daily assistance with injections, etc., a follow-up treatment record showed that the Veteran reported being independent with her activities of daily living and resided in her own apartment.  The Veteran was not interested in moving to a board and care facility at that time.  

Subsequent to the Veteran's claim, a July 21, 2011 VA treatment record located in Virtual VA showed that the Veteran continued to report leg weakness and that she used at an electric scooter, walker and cane.  At that time, she also reported increasing short term memory loss and that the new apartment that she had moved into was too noisy.  Moreover, an August EMG report showed that the remainder of the examination could not be performed due to right upper extremity spasm that interfered with both NCS and EMG portions of examination.  A follow up October 2011 VA neuropsychology report showed a diagnosis of cognitive disorder, not otherwise specified, secondary to multiple sclerosis.  However, this report again noted that the Veteran lived alone.  Based on this evidence, the RO awarded service connection for cognitive disorder and right upper extremity neuritis, effective July 21, 2011.  

Importantly, the June 2013 VA examination, which addressed the severity of the Veteran's multiple sclerosis, showed that the examiner found that the Veteran was housebound, i.e. substantially confined to her dwelling.  The Veteran left her dwelling approximately once a week to go to doctor's appointment, pharmacy and grocery.  However, the examiner did not clearly indicate which conditions contributed to or caused the Veteran to be housebound.  The examiner also found that the Veteran was able to dress and undress without assistance; feed herself; prepare meals; able to attend to toileting; bathe herself; keep herself clean and presentable; and take medications.  The Veteran was not bedridden or legally blind.  The examiner also found that the Veteran did not require care and/or assistance on a regular basis to protect her from hazards and dangers incident to her daily environment.  The examiner determined that the Veteran did not require a higher, more skilled level of aid and attendance.  

She was also afforded an aid and attendance examination in July 2013.  While the Veteran was able to feed herself and tend to bath and hygiene needs, she needed assistance preparing meals due to upper and lower extremity weakness.  She did not require nursing home care and she was not confined to a bed.  However, she did require medication management because she needed to have subcutaneous injections.  A March 2014 VA treatment record noted that the  Veteran was activity of daily living independent, but her boyfriend assisted as needed.  

Although the Veteran filed a claim for SMC on January 13, 2011, it was not factually ascertainable that she met the requirements for SMC prior to the date of claim.  In fact, a December 2010 treatment record clearly showed that the Veteran was independent with her activities of daily living.  Moreover, the July 21, 2011 treatment record and subsequent October 2011 evaluation still documented that she was living alone in an apartment.  Moreover, while the June 2013 VA examination indicated that the Veteran was housebound, the examiner still found that the Veteran was able to perform her activities of daily living and did not require assistance on a regular basis to protect her from hazards and dangers incident to her daily environment.  Further, again, the March 2014 record observed that the Veteran was independent in activities of daily living.  As such, it appears that entitlement for SMC arose after the current effective date, but the Board will not change the date to the detriment of the Veteran.  In turn, the Board finds that the first evidence showing that entitlement for SMC arose was July 21, 2011 when service connection was established for her cognitive disorder and neuritis of the right upper extremity.  The medical evidence prior to this date does not show that the Veteran required the aid and attendance of another person.  See 38 C.F.R. §§ 3.400(o)(2), 3.401(a)(1).  

In conclusion, the preponderance of the evidence is against an effective date prior to July 21, 2011 for the reasons outlined above, namely that the medical evidence did not demonstrate that entitlement to special monthly compensation based on aid and attendance arose prior to this date.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board notes that the June 2013 also demonstrates that the Veteran may be housebound as set forth under 38 U.S.C.A. § 1114(s).  However, a Veteran may receive special monthly compensation either by reason of being housebound OR based on the need for regular aid and attendance, but may not receive both simultaneously.  Furthermore, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. §1114(s). 
 

ORDER

A rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

Prior to June 16, 2005, an initial rating in excess of 30 percent for multiple sclerosis with neuritis, right lower extremity with tonic clonic movement, is denied.

From June 16, 2005, a rating in excess of 60 percent for multiple sclerosis with neuritis, right lower extremity with tonic clonic movement, is denied.

Prior to June 16, 2005, an initial rating in excess of 30 percent for multiple sclerosis with neuritis, left lower extremity with tonic clonic movement, is denied.

From June 16, 2005, a rating in excess of 60 percent for multiple sclerosis with neuritis, left lower extremity with tonic clonic movement, is denied.

Prior to July 15, 2010, an initial rating in excess of 10 percent for bilateral optic neuritis as secondary to multiple sclerosis, is denied. 

From July 15, 2010 to July 20, 2010, a rating in excess of 20 percent for bilateral optic neuritis as secondary to multiple sclerosis, is denied.  

From July 20, 2010, a rating in excess of 30 percent for bilateral optic neuritis as secondary to multiple sclerosis, is denied.  

An effective date prior to July 21, 2011 for the award of special monthly compensation (SMC) based on Aid and Attendance, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


